 
Exhibit 10.50
 
 
 
October 26, 2005
 
Karen Jordan
13114 Evening Creek Drive S.
San Diego, CA 92128
 
 
Dear Karen,
 
American Technology Corporation ("Company") is very pleased to confirm our offer
of employment. This offer is contingent upon satisfactory results of all
reference, education, and background checks and is based on the following terms
and conditions:
 


Title:
Director of Finance
   
Reporting To:
Michael A. Russell, Chief Financial Officer
   
Start Date:
We have an anticipated your start date as November 7, 2005
   
Salary:
Your starting salary as an exempt employee will be $5,384.62 gross Bi-weekly or
$140,000 annually.
   
Stock Options:
Management will recommend to the Compensation Committee at its first meeting
following your start date, that you be granted stock options to purchase 30,000
shares of common stock. These options are presently available to accommodate
this recommendation. The Compensation Committee has the discretion to approve or
deny the grant. The recommended options will have an exercise price equal to the
fair market value of our common stock (determined in accordance with our 2005
Stock Option Plan) on the date the Compensation Committee approves the grant,
and will be exercisable for five (5) years after grant, subject to earlier
termination as set forth in the 2005 Stock Option Plan. The recommended options
will vest over four (4) years with 25% vesting on the first anniversary of
grant, and then in equal quarterly installments over the following three years
of continuous service with the Company.
   
Health Benefits:
The Company offers a comprehensive benefits plan that includes medical, dental,
vision, short-term disability, long-term disability and life insurances. The
company pays for 90% of the HMO medical insurance premiums (including
dependents). The employee can elect PPO coverage by paying the difference in
cost. The company pays for dental, vision, short-term disability, long-term
disability and life insurances. Benefits begin the first day of the month
following your hire date.


1

--------------------------------------------------------------------------------






   
Paid Time Off & Holidays:
You will receive 15 days of accrued Paid Time Off (PTO) annually, in use for
vacation or for personal time off. PTO hours are accrued per pay period. Any
hours in excess of 200 will be paid out in the first pay period of December.
 
The Company offers 9-paid holidays each calendar year. You must be on active
status the day before and the day after the holiday to receive holiday pay.
   
Retirement:
A 401k package is available with multiple investment options and the company
matches 25% of the employee's deferral up to 6% of your annual earnings. (Note:
Some IRS limitations may apply.)
   
Arbitration:
As a contingency of this offer, you will be required to sign the attached Mutual
Agreement to Arbitrate ("Arbitration Agreement").



Due to the enactment of the Immigration Reform and Control Act of 1986, this
offer is contingent on your ability to produce acceptable documentation
verifying your eligibility to work in the United States. You will be required to
present the necessary documents on the day you begin work at American Technology
Corp.


Additionally, as a condition of this offer and of your employment with American
Technology Corp., you will be required to preserve the Company's proprietary and
confidential information and you must comply with the Company's policies and
procedures. Accordingly, you will be required to execute the Company's
Non-Disclosure Agreement on your first date of employment.


If accepted, your employment will be at-will with no specified period or term of
employment. This means that either you or the Company may terminate employment
at anytime, with or without reason. The Company may also transfer, promote,
demote or otherwise alter your position and/or status at any time and for any
reason. An employment agreement for a specified period of time, which
contradicts this at-will agreement, may only be entered into in writing, signed
by the President of the Corporation.


We sincerely hope that you decide to join American Technology Corp. Please
acknowledge your acceptance of our offer by signing below and returning a copy
of this letter to us not later than close of business on Monday October 31,
2005. If we do not receive your response by the close of business on that date,
this offer will be void.
 
If there are any questions, please do not hesitate to call me.
Karen, I look forward to having you join the American Technology Corporation
team.
 

2

--------------------------------------------------------------------------------



Yours truly,
for American Technology Corporation


/s/ Michael A. Russell


Michael A. Russell Chief Financial Officer
 
I understand and agree to the terms and conditions set forth in this letter. I
further understand that any misrepresentations that I have made on my employment
application or resume can result in termination. I acknowledge that no statement
contradicting this letter, oral or written, has been made to me, that I am not
relying on any statement or term not contained in this letter, and that no
agreements exist which are contrary to the terms and conditions set forth in
this letter.




Accepted by:/s/ Karen Jordon                      Date:11/7/05
 
3
 